DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-3, is/are filed 2/22/2022 are currently pending. Claim(s) 1-3 is/are rejected.

Double Patenting
Claims 1–3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-12 of copending Application No. 17/259028.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-12 of copending Application No. 17/259028 substantially correspond to claims 1-3 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
3 recite “bypass valve opens the bypass flow path wider than when the heating part is not operated (merely intended use of the bypass valve.” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "wider" in claim(s) 3 is a relative term which renders the claim indefinite.  The term "wider" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification relativity of width is covered by “wider.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shen (CN 109626466 A).

    PNG
    media_image1.png
    426
    684
    media_image1.png
    Greyscale

Regarding claim 1, Shen direct water purifier, comprising: a filter (1/1b) for filtering water;  a pump (8) for supplying water having a predetermined hydraulic pressure or higher to the filter; a heating part (7) for receiving the water filtered by and supplied from the filter, and instantaneously (intended use – as long as it has heating capabilities it would be instantaneous) heating the received water to a predetermined temperature and discharging the heated water; a valve (20) provided on a rear end of the heating part to control discharge of water heated by the heating part;  and a flushing valve (24) disposed in a flushing flow path through which concentrated water is discharged from the filter, wherein, when the heating part is operated, the flushing valve opens the flushing flow path wider 
Regarding claim 2, Shen teaches a hot water valve (22) disposed in a front of the heating part to control water entrance into the heating part. 
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yang (CN 106082510 A).

    PNG
    media_image2.png
    603
    894
    media_image2.png
    Greyscale

Regarding claim 1 Yang teaches a direct water purifier, comprising: a filter (6-1) for filtering water; a pump (3) for supplying water having a predetermined hydraulic pressure or higher to the filter; a heating part (10) for receiving the water filtered by and supplied from the filter, and instantaneously heating the received water to a predetermined temperature and discharging the heated water;  a valve (2-3) provided on a rear end of the heating part to control discharge of water heated by the heating part (intended use); and a flushing valve  (13) disposed in a flushing flow path through which concentrated water is discharged from the filter, wherein, when the heating part is operated, the flushing valve opens the flushing flow path wider than when the heating part is not operated (intended use) (p. 2-4). 

Regarding claim 3, Yang teaches further comprising: a bypass flow path  (bypass flow-path designated by valve of 2-2) connecting a front and a rear of the pump to bypass the pump; and a bypass valve (2-2) provided in the bypass flow path;  wherein, when the heating part is operated, the bypass valve opens the bypass flow path wider than when the heating part is not operated (intended use).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN 109626466 A).


    PNG
    media_image3.png
    716
    753
    media_image3.png
    Greyscale


***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Response to Arguments
	Applicant argue the double patenting rejection is not valid. This is not found persuasive. With claims as amended, the instant application is even more broader and inclusive of the details of copending Application No. 17/259028. Further the minute missing element may be found in the rejections applied above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/WAQAAS ALI/Primary Examiner, Art Unit 1777